Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 13, 2018

The Court of Appeals hereby passes the following order:

A18D0287. RICHARD FRAZIER v. THE STATE.

      On January 16, 2017, this Court docketed an application for discretionary
appeal filed by Richard Frazier. However, while Frazier’s application materials
contain a stamped “filed” copy of a court order permitting him to file as a pauper in
the court below, which he attached in support of his motion to file as a pauper in this
Court, Frazier’s application materials do not contain any other order from the court
below. Frazier’s motion for oral argument appears to indicate that this case involves
a probation revocation, but Frazier has failed to provide an order revoking his
probation or otherwise addressing issues relevant to a probation revocation. Pursuant
to Court of Appeals Rule 31 (c), an application must contain a stamped “filed” copy
of the trial court’s order or judgment from which the appeal is sought. Such an order
is required to ascertain whether an application was filed within 30 days of entry of the
order sought to be appealed, as required by OCGA § 5-6-35 (d). Without a stamped
“filed” copy of the order from which he seeks to appeal, we are unable to entertain
jurisdiction over this case. Accordingly, Frazier’s application is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                           02/13/2018
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                          , Clerk.